DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites the limitation "the lower pad pattern” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lee (US 9,362,226).
	In re claim 1, Lee, in Figs. 8, 14, 18 and corresponding text, teaches a semiconductor device, comprising:
a substrate 100;
conductive patterns 130 on the substrate 100, the conductive patterns 130 being spaced apart from each other in a vertical direction perpendicular to a surface of the substrate 100, and an edge of the conductive patterns 130 including a step portion such that an end of one conductive pattern 130 is not overlapped in the vertical direction with conductive patterns 130 positioned thereover;
insulation patterns 120 between the conductive patterns 130;
sidewall insulation patterns SP (i.e. spacers, Fig. 14) on sidewalls of the conductive patterns 130 to cover the sidewalls of the conductive patterns 130;
upper pad patterns 140/160 (i.e. lower/upper buffer patterns act as the upper pad pattern) on upper surfaces of the step portion of the conductive patterns 130 and upper surfaces of portions of the sidewall insulation patterns SP (Fig. 14);
an insulating interlayer 170/210 covering the conductive patterns 130, the insulation patterns 120, the sidewall insulation patterns SP, and the upper pad patterns 140 (Fig. 8); and
contact plugs 230 passing through the insulating interlayer 170/210, the contact plugs 230 contacting the upper pad patterns 140/160, respectively (Figs. 8 and 18).

    PNG
    media_image1.png
    511
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    419
    415
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    399
    494
    media_image3.png
    Greyscale

In re claim 4, Lee, in Figs. 8, 14, 18 and corresponding text, implies that the sidewall insulation patterns SP include an insulation material (col. 10, lines 44-46) having a high etch selectivity to the conductive patterns 130 and insulation patterns 120.  This is because the material of SP (i.e. spacer insulating) is different from that of 130 (i.e. silicon, col. 10, line 49) and 120 (i.e. silicon oxide, col. 6, line 19) in the manner that the sidewall insulation patterns SP is initially formed by initially forming a conformal spacer insulating material on the adjacent structures in the staircase section followed by anisotropically etching the conformally formed spacer insulating material without etching the adjacent elements including 120 and 130 (col. 10, lines 44-49).

In re claim 8, Lee, in annotated Fig. 14 and corresponding text, teaches that an upper surface A of one upper pad pattern 140/160 is closer to the substrate 100 in the vertical direction than an upper surface B of an adjacent sidewall insulation 
        
    PNG
    media_image4.png
    411
    421
    media_image4.png
    Greyscale
   
In re claim 9, Lee, in annotated Fig. 14 and corresponding text, teaches that an upper surface B of one sidewall insulation pattern SP is farther from the substrate 100 in the vertical direction than an upper surface C of one conductive pattern 130 on a step portion contacting the one sidewall insulation pattern SP is to the substrate 100 in the vertical direction.

In re claim 10, Lee, in annotated Fig. 14 and corresponding text, teaches that the upper pad pattern 140/160 covers an entire upper surface of the step portion of the conductive pattern 130 that is not covered by the insulation patterns 120.

In re claim 12, Lee, in Figs. 8, 18 and corresponding text, teaches that a bottom of each of the contact plugs 230 is at an upper surface or an inner portion of a .
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 16, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,362,226) in view of Hyun (US 9,373,540).
	In re claim 2, Lee teaches that the conductive patterns 130 is made of silicon (col. 6, line 65), but is silent as to the upper pad patterns 140/160 including polysilicon.
Hyun, however, in an analogous art, teach a similar structural configuration wherein the upper pad pattern 117 on upper surfaces of the step portion of the conductive patterns 133 is formed of polysilicon (Fig. 1 and col. 4, lines 19-20).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to use the polysilicon, as taught by Hyun, for the upper pad patterns 

	In re claim 3, the combined teachings of Lee and Hyun achieve the claimed invention, as Hyun teaches that the upper pad patterns are made of polysilicon (Fig. 1 and col. 4, lines 19-20) and Lee teaches using epitaxial growth technique in providing the related elements for the semiconductor device (col. 9, lines 41-46). 
	
In re claim 16, Lee, in Figs. 8, 14, 18, 29 and corresponding text, teaches a semiconductor device, comprising:
a substrate 100 (Fig. 14);
conductive patterns 130 on the substrate 100, the conductive patterns 130 being spaced apart from each other in a vertical direction perpendicular to a surface of the substrate 100, the conductive patterns 130 including polysilicon, and an edge of the conductive patterns 130 including a step portion such that an end of one conductive pattern 130 is not overlapped in the vertical direction with conductive patterns 130 positioned thereover (Fig. 14);
insulation patterns 120 between the conductive patterns 130 (Fig. 14);
sidewall insulation patterns SP on the sidewalls of the conductive patterns 130 to cover sidewalls of the conductive patterns 130, the sidewall insulation patterns SP being on the insulation patterns 120 (i.e. on the sidewalls of the insulation patterns 120) (Fig. 14), respectively;
upper pad patterns 140/160 on upper surfaces of the step portion of the conductive patterns 130 and a portion of the sidewall insulation patterns 120 (Fig. 14);
an insulating interlayer 170/210 covering the conductive patterns 130, the insulation patterns 120, the sidewall insulation patterns SP, and the upper pad patterns 140/160 (Fig. 8);
a channel structure VP (Fig. 29) passing through the conductive patterns 130 or HE and the insulation patterns 120, the channel structure VP being connected to the substrate 100 (Fig. 8), and the channel structure VP including a dielectric layer structure BL, a channel SMP, a buried insulation pattern VI (Fig. 29), and an upper conductive pattern 220 (Fig. 18); and
contact plugs 230 passing through the insulating interlayer 170/210, the contact plugs 230 contacting the upper pad patterns 140/160 (Fig.8), respectively,
wherein an upper surface D of one upper pad pattern 140/160 is closer to the substrate 100 in the vertical direction than an upper surface E of an adjacent sidewall insulation pattern SP that is one level higher than the one upper pad pattern 140/160 is to the substrate 100 in the vertical direction (Fig. 14).

	In re claim 16, the only difference between Lee’s teachings and the current invention is that Lee is silent as to the upper pad patterns 140/160 including polysilicon.  Hyun, however, in an analogous art, teach a similar structural configuration wherein the upper pad pattern 117 on upper surfaces of the step portion of the conductive patterns 133 is formed of polysilicon (Fig. 1 and col. 4, lines 19-20).  Therefore it would have 

In re claim 20, Lee, in Figs. 8, 14, 18, 29 and corresponding text, teaches a semiconductor device, comprising:
a substrate 100 (Fig. 14);
conductive patterns 130 on the substrate 100, the conductive patterns 130 being spaced apart from each other in a vertical direction perpendicular to a surface of the substrate 100, the conductive patterns 130 including polysilicon, and an edge of the conductive patterns 130 including a step portion such that an end of one conductive pattern 130 is not overlapped in the vertical direction with conductive patterns 130 positioned thereover (Fig. 14);
insulation patterns 120 between the conductive patterns 130 (Fig. 14);
sidewall insulation patterns SP on the sidewalls of the conductive patterns 130 to cover sidewalls of the conductive patterns 130 (Fig. 14), respectively;
upper pad patterns 160 on upper surfaces of the step portion of the conductive patterns 130 (Fig. 14);
an insulating interlayer 170/210 covering the conductive patterns 130, the insulation patterns 120, the sidewall insulation patterns SP, and the upper pad patterns 160 (Fig. 8); and
contact plugs 230 passing through the insulating interlayer 170/210, the contact plugs 230 contacting the upper pad patterns 160 (Fig.8), respectively,
wherein a bottom of each of the contact plugs 230 is at an upper surface or an inner portion of a stacked structure including one upper pad pattern 160 and a lower conductive pattern 140 contacting the one upper pad pattern 160 (Fig. 14), and a thickness of each of the upper pad patterns 160 in the vertical direction is less than a thickness in the vertical direction of a structure in which one conductive pattern 130 and one insulation pattern 120 are stacked (Fig. 14).

	In re claim 20, the only difference between Lee’s teachings and the current invention is that Lee is silent as to the upper pad patterns 160 including polysilicon.  Hyun, however, in an analogous art, teach a similar structural configuration wherein the upper pad pattern 117 on upper surfaces of the step portion of the conductive patterns 133 is formed of polysilicon (Fig. 1 and col. 4, lines 19-20).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to use the polysilicon, as taught by Hyun, for the upper pad patterns of Lee, as it is no more than the predictable use of prior-art element (i.e. polysilicon) according to its established functions.

	In re claim 23, Lee, in annotated Fig. 14 and corresponding text, teaches that an upper surface B of the sidewall insulation pattern SP is farther from the substrate 100 in the vertical direction than an upper surface C of one conductive pattern 130 on a step . 

	Allowable Subject Matter
Claims 5-7, 14, 18, 21, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 9,362,226.  The improvement comprises: (a) the upper surfaces of the sidewall insulation patterns and the upper surfaces of the step portions of the conductive patterns are coplanar with each other (claims 5 and 21); an end portion of one of the upper pad patterns protrudes laterally beyond an end portion of one of the conductive patterns contacting a substrate-facing side of the one upper pad pattern (claims 6 and 22); substrate- facing sides of the upper pad patterns contact at least a portion of upper surfaces of the sidewall insulation patterns (claim 7); one of the insulation patterns contacting a substrate-facing side of an overlying one of the conductive patterns has a length in a first direction parallel to the surface of the substrate that is greater than a length in the first direction of the overlying conductive pattern (claims 14 and 18); and the upper pad pattern covers an entire upper surface of the step portion of the conductive pattern that is not covered by the insulation patterns (claim 24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210287989 (EFD = 03/12/2020)

    PNG
    media_image5.png
    472
    601
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Jan. 4, 2022



/HSIEN MING LEE/